DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 03/25/2022. Claims 2, 6, 14 and 18 have been amended. Claims 9 and 12 have been cancelled. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/17/2022 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 


Allowable Subject Matter
4.	Claims 2-8, 10-11, 13-18 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:

6. 	Regarding claim 2, the prior art does not teach or fairly suggest “…an entrance pupil distance ZS of the image sensor and a maximum image height R of an focus detection area of the image sensor satisfy a condition that a deviation amount between an entrance pupil of the image sensor and an exit pupil of the imaging optical system with respect to each of the plurality of photoelectric conversion units falls within a predetermined range; a maximum image height R of the image sensor and the entrance pupil distance ZS of the image sensor is determined so that a deviation between the entrance pupil of the image sensor and the exit pupil of the imaging optical system corresponding to each of the plurality of photoelectric conversion units falls within a range where a decrease in pupil intensity distribution is a half or less than the pupil intensity distribution at a center image height; and a size of a light receiving region of the photoelectric conversion unit is smaller than 2 µm…” and used in combination with all of the other limitations of the claim 2.

7. 	Claims 3-8, 10-11 and 13 depend on allowable claim 2. Therefore, the dependent claims are also held allowable.

8. 	Regarding claim 14, the prior art does not teach or fairly suggest “…an entrance pupil distance ZS of the image sensor and a maximum image height R of an focus detection area of the image sensor satisfy a condition that a deviation amount between an entrance pupil of the image sensor and an exit pupil of the imaging optical system with respect to each of the plurality of photoelectric conversion units falls within a predetermined range, wherein a maximum image height R of the image sensor and the entrance pupil distance ZS of the image sensor is determined so that a deviation between the entrance pupil of the image sensor and the exit pupil of the imaging optical system corresponding to each of the plurality of 25793/274/4033210.1.4.PATENT25793.274photoelectric conversion units falls within a range where a decrease in pupil intensity distribution is a half or less than the pupil intensity distribution at a center image height; and a size of a light receiving region of the photoelectric conversion unit is smaller than 2 µm…” and used in combination with all of the other limitations of the claim 14.

9. 	Claims 15-17 depend on allowable claim 14. Therefore, the dependent claims are also held allowable.

10. 	Regarding claim 18, the prior art does not teach or fairly suggest “…an entrance pupil distance ZS of the image sensor and a maximum image height R of an focus detection area of the image sensor satisfy a condition that a deviation amount between an entrance pupil of the image sensor and an exit pupil of the imaging optical system with respect to each of the plurality of 25793/274/4033210.1-5-PATENTphotoelectric conversion units falls within a predetermined range, the method comprising performing focus control using image signals output from the image sensor, wherein a maximum image height R of the image sensor and the entrance pupil distance ZS of the image sensor is determined so that a deviation between the entrance pupil of the image sensor and the exit pupil of the imaging optical system corresponding to each of the plurality of photoelectric conversion units falls within a range where a decrease in pupil intensity distribution is a half or less than the pupil intensity distribution at a center image height; and a size of a light receiving region of the photoelectric conversion unit is smaller than 2µm…” and used in combination with all of the other limitations of the claim 18.

11. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        04/14/2022